Citation Nr: 1233686	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A hearing was held on June 28, 2010, in Huntington, West Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on April 17, 2007.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The evidence of record is in relative equipoise regarding whether the Veteran's bilateral knee disorder is etiologically related to an in-service event.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, a bilateral knee disorder, diagnosed as chondromalacia of the patella, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the claim for service connection for a bilateral knee disorder is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).



LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a bilateral knee disorder, diagnosed as bilateral chondromalacia of the patella.  

Initially, the Board notes that the Veteran has a current disability.  The February 2011 VA examination report shows a diagnosis of moderate chondromalacia of the patella.  

The service treatment records show that the Veteran complained of knee pain during active duty.  Specifically, the April 1991 service treatment record reveals that the Veteran complained of shin and knee pain for four days.  The assessment was deferred and it was noted that the Veteran had bilateral shin splints.  The record does not reveal a physical examination of the shins or knees.  

The first objective evidence of a diagnosed knee disorder is dated in the 2000s, more than 8 years after separation from active service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Nonetheless, the Veteran has stated that he has experienced knee pain since his separation from active service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that the Veteran is competent to give evidence about what he experienced; i.e., that he has had knee pain since his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

With respect to the issue of etiology, the Board recognizes that there is evidence in support of and against the Veteran's claim for service connection.  

The Veteran was first afforded a VA examination in December 2009.  The examiner noted that there was no mention of knee pain during active service. The examiner opined that it was more likely than not that his present problems were not due to, aggravated or caused by his active duty military service.  In the November 2010 remand, the Board determined that the examiner's opinion was inadequate because the April 1991 service treatment record showed that the Veteran complained of bilateral knee pain.  

In addition, a VA physician's assistant, J.A., opined in a July 2009 VA treatment record that he believed that the Veteran's problems were as likely as not caused by military service.  In a separate letter, J.A. stated that the Veteran had bilateral knee pain in service and that it was his opinion that the Veteran's injuries in service at least aggravated his current diagnosis.  In the November 2010 remand, the Board found that the opinions were speculative.  

The Veteran was afforded a VA examination in February 2011 in accordance with the Board's November 2010 remand.  The claims file was reviewed.  The Veteran reported that he developed bilateral knee pain during active service and went to sick call where he was given Motrin and five days profile.  After leaving the military, the Veteran stated that he began to receive treatment for his knees in 2004 when he says he found out that he was eligible for care.  The Veteran was diagnosed with moderate chondromalacia of the patella.  The examiner opined that the Veteran's bilateral knee disorder was not causally or etiologically related to the Veteran's active service.  The examiner noted that a review of the claims file showed a sick call visit in April 1991 for bilateral shin and knee pain.  There was no documented examination of either knee; however, the impression was listed as a shin condition with no mention of a bilateral knee abnormality.  The examiner noted that the Veteran reported that he did not require chronic care for either knee during military service and there was little post-military service care for either knee until around "fourteen years after leaving the military."  The examiner opined the Veteran's bilateral knee disorder was not causally or etiologically related to the Veteran's active service.  

The Veteran was afforded another VA examination in October 2011.  Again, the Veteran was diagnosed with chondromalacia patella of both knees.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran's record indicated a single medical visit while on active duty for shin splints.  It was noted that shin splints is a condition of the muscles of the upper legs and not a knee condition at all.  It was also noted that the Veteran did not seek care for his knees until 2004.  The examiner explained that the Veteran's diagnosis of chondromalacia was not in any way similar to shin splints.  Additionally, there was no indication of any event while on active duty that might have lead to the development of chondromalacia.    

In a February 2011 VA treatment record, it was noted that the Veteran presented with bilateral knee pain.  The Veteran reported that he spent approximately 4 and one-half years in the Army between 1987 and 1992.  He recalled frequent physical therapy two to three times a week with two to three miles per run.  He presented in 1991 to the medical clinic where he was diagnosed as having shin splints while complaining of knee pain.  Frustrated with the care, he did not seek medical attention after that.  He reported problems around the kneecaps ever since.  The pain was bilateral.  The Veteran stated that while on active duty living on the 3rd floor, he got to travel 96 stairs up and down several times a day and attributed some of his knee pain to running up and down the stairs as well.  The medical and surgical history and electronic medical records were reviewed.  Dr. W.R.C. listed an impression of bilateral chondromalacia of the patella.  Dr. W.R.C. opined that it was just as likely as not that this was the result of his active duty time and he has had documented sick call visitations to confirm the impression.  

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral knee disorder is causally related to active service.  The evidence shows that the Veteran reported pain in his knees during active service and has attested to the chronicity of his knee pain since that time.  Although there is no objective evidence of a disability until the 2000s, the Veteran did complain of knee pain during active service and there is no separation report of medical examination in the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board recognizes the negative nexus opinions provided by the February 2011 and October 2011 VA examiners.  However, the October 2011 VA examiner based the negative opinion on the fact that the Veteran was diagnosed with shin splints and not a knee disability during active service.  However, in reviewing the April 1991 service treatment record, the Board observes that the examining physician who diagnosed shin splints did not address the Veteran's complaints of knee pain and there is no documented physical examination of the shins or the knees.  Further, the Veteran has explained that he was frustrated with his care in April 1991 and did not return.  Again, there is no separation report of medical examination in the service treatment records.  Furthermore, the Board finds that Dr. W.R.C.'s positive opinion is probative as he reviewed medical records and noted the Veteran's sick hall visitation as shown in the service treatment records and linked the Veteran's current diagnosis to active service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for a bilateral knee disorder, diagnosed as bilateral chondromalacia of the patella.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disorder, diagnosed as bilateral chondromalacia of the patella, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


